Levy, J. (dissenting).
I dissent. The sole contention of appellant is that respondent cannot recover because this was an action for engineering services and there was no plea or proof that the latter was licensed. Respondent, it is to be noted, is a corporation, and as I read the act, there is no requirement that a corporation secure a license. There is a provision that the persons carrying on the practice in behalf of the corporation must be licensed engineers. In this respect it seems to me the statute differs from that applying to plumbers and from the one dealing with foreign corporations in which obviously the fact in respect of the license must be pleaded and proved as a condition prerequisite to recover. (Schnaier & Co. v. Grigsby, 132 App. Div. 854; Wood & Selick v. Ball, 190 N. Y. 217.)
It would appéar, therefore, that it was incumbent upon defendant to set up the failure of license as matter of defense. This was not done and I do not consider that defendant is in position to complain. But appellant urges that as it appears affirmatively from the proofs that respondent had no licensed associates, the complaint should have been dismissed. I fail to find support in the record for this assertion; quite to the contrary is the testimony of the witness John V. Dinan at page 19, folio 55, of the printed case on appeal.
I, therefore, vote to affirm.